24 Wash. App. 357 (1979)
602 P.2d 366
HUGH A. HALL, ET AL, Appellants,
v.
THE CITY OF SEATTLE, ET AL, Respondents.
No. 6360-1.
The Court of Appeals of Washington, Division One.
October 1, 1979.
*358 Maslan & Maslan, Robert G. Maslan, Robben & Blauert, and Paul W. Robben, for appellants.
Douglas N. Jewett, City Attorney, Dona Cloud, Assistant, Dodd & Coney, P.S., and Byron D. Coney, for respondents.
ANDERSEN, J..

FACTS OF CASE
The plaintiffs are three Seattle police sergeants. They appeal from the trial court's denial of their request for writs of mandamus and prohibition against the City of Seattle (City), the Seattle Civil Service Commission and the commissioners thereof.
At issue is the validity of certain Seattle civil service eligibility registers and actions of the Civil Service Commission of the City of Seattle (Commission), and whether the three plaintiffs are entitled to an order directing the Commission to appoint them to the position of police lieutenant. The trial court permitted 14 other police sergeants, some of whom were subsequently appointed police lieutenants, to intervene as defendants.
The following chronology of unchallenged facts explains the controversy.
    March 29, 1974 The three plaintiff police sergeants
                  were formally notified by a police
                  department bulletin that they had
                  passed a civil service examination
                  for police lieutenant and were put on
                  the eligibility register.
    January, 1977 The 1974 eligibility register was
                  extended for 1 year or until a new
*359                  test could be given and a new
                  eligibility register promulgated.
    March 12, 1977 A new civil service examination for
                  police lieutenant was held. As of that
                  date, the three plaintiffs were on top
                  of the extended eligibility register.
    May 13, 1977 A new eligibility register for police
                lieutenant was published and posted by
                the Commission's secretary and chief
                examiner. The 3 plaintiffs and the 14
                intervenors all passed the examination.
                The plaintiffs ranked 30, 39 and 49 out
                of the 82 persons named on the new
                register, thus making it unlikely they
                would be appointed as lieutenants. The
                ranks of the intervenors, on the other
                hand, included 11 of the first 12 names
                on the list and all of the intervenors
                ranked ahead of the 3 plaintiffs.
    May 13 to
    October 5, 1977 During this period of time, 3 police
                    lieutenant appointments were made by
                    the chief of police from the top 25
                    percent of the new (May 13th)
                    eligibility register.
    October 5, 1977 In a virtual ex parte proceeding,
                    without notice to most of the persons
                    affected, the Commission overruled
                    its secretary and chief examiner thus
                    invalidating the March 12, 1977
                    examination along with the new
                    eligibility register.
    October 19, 1977 The Commission unanimously voted to
                    reconsider its October 5th action by
                    which it had invalidated the
*360                    examination and set a new hearing on
                    the matter for November 9, 1977. The
                    basis for the Commission's decision
                    to reconsider was that it may have
                    made a mistake or misperceived
                    certain facts at the time of its
                    October 5th action.
    November 9, 1977 The superior court issued a
                    temporary restraining order
                    forbidding the Commission from
                    reconsidering its October 5th
                    decision.
    December 13, 1977 Following a trial, the superior
                      court judge to whom the case was
                      tried filed a memorandum decision
                      holding:
                        "It is the opinion of this Court
                      that the Commission's decision to
                      rehear its ruling of October 5,
                      1977 falls within its inherent
                      powers and is neither arbitrary nor
                      capricious. Accordingly, the
                      temporary restraining order entered
                      herein previously is dissolved."
    December 20, 1977 The Commission thereupon reversed
                      its October 5, 1977 action and
                      validated the examination and new
                      eligibility register. No appeal was
                      taken from that action and other
                      appointments have since been made
                      from the new register.
    January 30, 1978  An order denying writs of mandamus
                      and prohibition was formally
                      entered by the superior court along
                      with findings of fact and
                      conclusions of law.
This appeal followed.
One ultimate issue is presented.


*361 ISSUE
In the absence of statute, charter or ordinance authorizing an administrative agency to reconsider or modify one of its final determinations, does it have the authority to do so?

DECISION
CONCLUSION. An administrative agency such as the Civil Service Commission of the City of Seattle does have a limited inherent power to reconsider, absent a statute, charter, ordinance or rule prohibiting same.
[1] In support of their arguments that the Commission had no authority to reconsider its action throwing out the civil service examination and new eligibility register, the three plaintiffs rely primarily on State ex rel. Worsham v. Brown, 126 Wash. 175, 218 P. 9 (1923) and State ex rel. Hearty v. Mullin, 198 Wash. 99, 87 P.2d 280 (1939).
In Worsham, the civil service commission sitting as a quasi-judicial tribunal, upheld the discharge of a police officer by the chief of police. Approximately 5 months later, after one of the commissioners had been replaced, the discharged officer petitioned for a rehearing. Two months thereafter, a rehearing was held and the officer reinstated. On appeal, the State Supreme Court held that the civil service commission, being a body of limited jurisdiction when acting in a quasi-judicial capacity, had no inherent power to grant the rehearing or annul its own final order discharging an employee.
In Hearty, the court held that when the civil service commission, after a full examination, published an eligible list for the civil service position of truck driver, it had no right to thereafter regrade the examination and change the grades and ratings of the persons on the eligible list. In so ruling, the court followed Worsham.
In Worsham, a final quasi-judicial decision was overturned by the commission after over one-half year had elapsed, and after there had been a change in commission membership. In Hearty, the civil service applicants were regraded and rerated after their names were revealed and *362 their standings on the eligibility list had been established. Unquestionably, the practices condemned in Worsham and Hearty were arbitrary and capricious as well as destructive of the civil service concept. As stated in Hearty, "the principle underlying civil service, is to make free and open the opportunity to enter the public service in accordance with certain tests as to qualification, and not to leave anything `to whim or caprice of the appointive power.'" State ex rel. Hearty v. Mullin, supra at 103.
As important as maintaining the integrity of civil service systems is, it will ill serve the public interest to deny an agency the right to correct its own obvious mistakes when that can be done promptly and fairly. Other courts, which have held to the same effect as the State Supreme Court has in Worsham and Hearty, have recognized that in such limited circumstances, there is an exception to the general rule that an agency does not have the authority to reopen and reconsider a final decision in the absence of a specific statute, charter or ordinance authorizing it. See Comment Note: Power of administrative agency to reopen and reconsider final decision as affected by lack of specific statutory authority, Annot., 73 A.L.R. 2d 933, 951-52 (1960); 2 Am.Jur.2d Administrative Law § 524, at 336 (1962).
We think the proper view is that expressed by the Supreme Court of Minnesota in an analogous case:
Where through fraud, mistake, or misconception of facts the commissioner enters an order which he promptly recognizes may be in error, there is no good reason why, on discovering the error, he should not, after due and prompt notice to the interested parties, correct it.
Anchor Cas. Co. v. Bongards Co-Operative Creamery Ass'n, 253 Minn. 101, 106, 91 N.W.2d 122, 126, 73 A.L.R. 2d 933 (1958).
What is involved in the present case is not of the same genre of conduct as was involved in Worsham and Hearty *363 at all. Here the trial court specifically found that the Commission's actions were not arbitrary and capricious and that reconsideration was promptly ordered by the Commission when it ascertained that it may well have made a mistake and misperceived facts in peremptorily invalidating the entire civil service examination and new eligibility register. The requisite extraordinary circumstances and lack of any unfairness or arbitrary and capricious conduct on the part of the Commission was established. Due and prompt notice was given to all the parties of the new hearing. No legal rights of the three plaintiffs were prejudiced. The trial court did not err in denying the writs of mandamus and prohibition seeking to invalidate the eligibility register.
Affirmed.
SWANSON, A.C.J., and WILLIAMS, J., concur.